DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the objections and rejections under 35 USC § 112b. Accordingly, the objections and rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims to address minor issues was given in a communication received from Mark Hrozenchik (Registration No. 45,316) on July 7, 2022.
The application has been amended as follows: 
Claim 1, line 13, delete
	-- (16) --
Claim 1, line 22, delete
	-- (31) --

Allowable Subject Matter
Claims 1 – 17 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Matsuo (US Patent application Publication 2012/0201383) and Shamoon et al. (US Patent Publication 7,233,948) generally teaches encryption of an audio signal by use of an Exclusive OR function, the prior art alone or in combination does not teach, nor would it be obvious to perform the transmission/reception of encrypted audio by utilizing a generated pulse density modulated (PDM) 1-bit stream and encrypting it using an exclusive Or operation to allow oversampled audio to be used to create Ethernet pulse density modulated frame data within a FIFO memory and subsequently provided to the Ethernet interface at the Ethernet transfer rate, as claimed by claim 7 and similarly as claimed by claims 1, 13 and 16, in combination with other limitations of the claims, thus providing a more efficient and convenient transmission of an encrypted oversampled audio stream when transmitting over a physical-interconnection implementation architecture such as Ethernet by using the simplified encryption technique, a PDM 1-bit stream and by allowing the unloading of oversampled audio data from the memory to be dictated by the rate at which the Ethernet interface operates, ensuring for a wider variety of Ethernet interfaces from which to choose for implementation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653